Citation Nr: 0034121
Decision Date: 12/21/00	Archive Date: 02/02/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-36 151A	)	DATE DEC 21, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or Board) on appeal from a May 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  Subsequently, the veterans case was transferred to the RO in Nashville, Tennessee; Louisville Kentucky; and Indianapolis, Indiana, in November 1996, February, 1998 and June 1999, respectively.   The veteran has an unverified period of service from August 10, 1979 to February 2, 1981 in the U.S. Army Reserves, and a verified period of active service from February 3, 1981 to February 23, 1981 in the U.S. Navy. 


REMAND

In this case, in a May 1994 rating decision, the RO denied the veterans claims of service connection for an unspecified urinary condition and mental condition.  The veteran expressed disagreement with this decision, the RO issued the relevant statement of the case, and the veteran perfected the issues for appellate review.  Subsequently, in a January 2000 Board remand, the veterans case was remanded to the RO for further development.  At present, the veterans case is once again before the Board for appellate review. 

In this respect, the Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of the VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because the RO has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Additionally, the Board notes that the veteran has a verified period of active service from February 3, 1981 to February 23, 1981 in the U.S. Navy, and an unverified period of service from August 10, 1979 to February 2, 1981 in the U.S. Army Reserves.  However, the claims file does not contain specific information as to the veterans periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) during his service in the U.S. Army Reserves.  Thus, the case must be remanded in order to verify the veterans periods of ACDUTRA and INACDUTRA, and to obtain his service medical records from the U.S. Army Reserves, including any administrative and personnel records; clinical records, including x-rays and inpatient records; and sick and morning reports.

The Board also notes that the claims file lacks the veterans treatment records from various private and/or non-VA health care centers.  Specifically, a June 1999 Consent for Disclosure of Information from the State of Indiana shows the veteran was treated at and/or is receiving benefits from the State of Indiana, Office of Vocational Rehabilitation.  A November 1994 VA form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) notes the veteran was treated at a facility from the State Department of Mental Health in Columbia, South Carolina, from October 1993 to November 1994.  Furthermore, a June 1993 VA form 21-4138 (Statement in Support of Claim) notes the veteran was treated at the Christian Hospital N.E. and the Malcolm Bliss Mental Hospital in St. Louis, Missouri from 1988 to 1993.  However, as the record is devoid of the mentioned records, the RO should attempt to obtain the above discussed records.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 5103A).

Furthermore, the Board notes that, although the veteran underwent VA examinations in July 1993,  the present record does not show that the veteran has had the benefit of a VA examination specifically addressing the etiology of the claimed psychiatric disorder, to include PTSD, and kidney disorder.  In this respect, the claims file includes medical records from the Dublin VA Medical Center (VAMC) from September 1994 to November 1994 describing the treatment the veteran received for depression; substance abuse; and schizophrenia, chronic paranoid type with acute exacerbation.  As well, medical records from the Columbia VAMC from June 1993 to December 1996 further describe the treatment the veteran received for diagnoses of polysubstance abuse, passive/aggressive traits, borderline traits, denial personality traits, and possible urinary tract infection (UTI).  As such, the RO should arrange for the veteran to undergo additional VA examinations specifically addressing the etiology of the claimed disorders.

Moreover, with respect to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, the claims file does not contain any statements from the veteran describing the stressful incidents which the veteran believes led to his claimed PTSD.  As such, the RO should request from the veteran a comprehensive statement containing as much detail as possible regarding any stressors he alleges he was exposed to in service.  The RO should also attempt to verify the reported stressors by contacting the Armed Services Center for Research of Unit Records (USASCRUR).

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the veterans periods of active duty, active duty for training, and/or inactive duty training while in the U.S. Army Reserves from August 10, 1979 to February 2, 1981.  Such information should be included in the claims file.

2.  By contacting the appropriate custodians, the RO should obtain the veterans service records during his service in the U.S. Army Reserves from August 10, 1979 to February 2, 1981.  This search should include a search for all secondary sources, including any administrative and personnel records; clinical records, including x-rays and inpatient records; and sick and morning reports.  Additionally, the RO should obtain the veterans administrative and personnel records, and his DA-20, during his period of active service in the U.S. Navy.  If the search for the veterans service records during his service in the U.S. Army Reserves and the U.S. Navy, including any alternate records, is negative, documentation to that effect must be placed in the veterans claims folder.

3. (a)  The RO should request from the veteran a comprehensive statement containing as much detail as possible regarding any stressors he alleges he was exposed to in service.  The veteran should be asked to provide specific details of the claimed stressful events during service, such as the dates, locations, detailed descriptions of events, units involved, number and names of casualties, and identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying details.  The veteran must be advised that such information is necessary to obtain supportive evidence of such stressful events and that he must be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  To the extent that the claimed stressors are noncombat related, the RO should advise the veteran of the need for credible supporting evidence.

(b)  With the information obtained from the veteran regarding his stressors, in addition to the information obtained from the veterans service records, personnel records, and DA-20, the RO should attempt to verify the veterans claimed stressors by contacting the Armed Services Center for Research of Unit Records (USASCRUR).  Following receipt of the report from USASCRUR and the completion of any additional development warranted or suggested by that office, the RO must prepare a report detailing the nature of any in-service stressful event verified by USASCRUR or other credible evidence.  This report is to be added to the claims folder.

4.  The RO should obtain the veterans treatment records from the State of Indiana, Office of Vocational Rehabilitation; State Department of Mental Health in Columbia, South Carolina, from October 1993 to November 1994; and the Christian Hospital N.E. and the Malcolm Bliss Mental Hospital in St. Louis, Missouri from 1988 to 1993.  These records should be incorporated into the claims file.  If after making all reasonable efforts the RO is unable to obtain such records, the RO must notify the veteran that the above records could not be obtained.

5. (a)  The veteran should be scheduled to undergo VA examinations, conducted by appropriate specialists, to evaluate the nature, severity, and etiology of any psychiatric and kidney disorders.  If no psychiatric or kidney disorders are found, the examiners should so indicate.  The claims folder and a copy of this remand must be made available to and be thoroughly reviewed by the examiners in connection with the examinations.  All necessary tests and studies should be conducted in order to render a diagnosis(es) of the veterans disorder(s).  Following a review of the veterans medical records and history, and upon examination of the veteran, the VA specialists should render an opinion as to whether it is at least as likely as not that the veterans psychiatric and/or kidney disorders were incurred in or aggravated during any period of active service, including active duty, active duty for training, and/or inactive duty training.  It is requested that the VA examiners reconcile any contradictory evidence regarding the etiology of the veterans psychiatric and kidney disorders.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in written reports.

(b)  The specialist examining the veteran for any psychiatric disorders should specifically indicate whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If so, the RO must provide the examiner with the report of the verified stressor or stressors described in paragraph 3(b), above, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in PTSD.  As well, if a diagnosis of PTSD is deemed appropriate, the examiner must comment upon the link between the current symptomatology and one or more of the in-service stressors found to be established by the RO.  The report of examination should include a complete rationale for all opinions expressed. 

6.  The RO should ensure that the above requested development is performed in compliance with this REMAND.  Otherwise, immediate corrective action should be taken.

7.  Upon completion of the foregoing, the RO should ensure compliance with the duty to assist, documentation and notification requirements set forth in the Veterans Claims Assistance Act of 2000.  Then, the RO should readjudicate the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to service connection for a kidney disorder, on the basis of all available evidence.  If the determination remains unfavorable to the veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review.  










The purpose of this REMAND is for additional development.  The Board does not intimate any opinion as to the merits of this case, either favorable or unfavorable, at this time.  The veteran is free to submit any additional evidence he desires to have considered in connection with the current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).

